DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claims 1, 8, and 15, the claims are rejected as lacking adequate written descriptive support for the broad method encompassed by the claim language.  Applicant has not adequately described the claimed invention because the specification fails to provide adequate written descriptive support of the relationship of the variables for compensating / estimating a position of an object.  How and in what manner a compensation / estimation target time is chosen / selected.  Also, since the satellite(s) is continuously orbiting (moving) around the Earth and the object is also moving from the present position/time to the compensated / estimated position/time (i.e. reads on future position/time); how and in what manner pseudo range between the object and the satellite(s) is determined / estimated for compensated / estimated position/time.  Further, how an in what manner a predicted position of the object is compensated according to the weight and the compensated position (i.e. claim 1); how and in what manner the position of the object is estimated based on the predicted position of the object, the weight with respect to each satellite, and the compensated position with respect to each satellite (i.e. claim 8); and how and in what manner the position of the object is estimated based on the predicted position, the weight of each satellite, and the compensated position of each satellite (i.e. claim 15).  Applicant fails to give any guidance of how the variables correlate or relate to one another, or how they are ranked in priority to compensate or estimate a position of an object necessary such that practice of the invention could be made by one having ordinary skill in the art at the time the invention was filed.  Applicant's disclosure is a laundry list of abstract variables and a result, without specifically providing any specific concrete disclosure as to how to combine the variables to produce the result claimed.
It is pure speculation on the part of the Examiner to presume that applicant has a working embodiment of the claimed invention based on the disclosure as filed.  While Applicant has disclosed some variables to be used in implementing the claimed invention, Applicant fails to give any guidance of how the variables are defined, weighted, and combined to execute and produce the claimed invention.  A written descriptive support for a claimed invention is adequate where the disclosure specifies “relevant identifying characteristics,” such as “complete or partial structure, other physical and/or chemical properties, functional characteristics when coupled with a known or disclosed correlation between function and structure, or some combination of such characteristics.”  Enzo Biochem, Inc. v. GenProbe Inc., , 323 F.3d 956, 964 (Fed. Cir. 2002).  However, that is not a case here.  “[P]roof of a reduction to practice, absent an adequate description in the specification of what is reduced to practice, does not serve to describe or identify the invention for purposes of [the written description requirement].”  Enzo, 323 F.3d at 969.
Other claims are also rejected based on their dependency of the defected parent claim(s).

Claims 1-7 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Regarding claim 1, since it is well known in the art of GPS/GNSS positioning and navigation system that it requires at least three satellites to provide proper positionings; thus, the specification fails to provide adequate enablement requirement of how one satellite as claimed can properly determine / predict a position of an object to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.  Thus, one skilled in the art cannot practice the invention without undue experimentation.
Other claims are also rejected based on their dependency of the defected parent claim.

Allowable Subject Matter
Claims 1-20 are allowed over prior art.  However, 35 USC 112(a) rejections must be overcome.

Conclusion
The cited prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2022/0097730 discloses methods and systems are provided for navigating a mobile platform in an environment.  A processor obtains information about an object in the environment, obtains information about a first satellite, and estimates a probability indicator for a non-line of sight signal transmission between a current satellite location of the first satellite and a current location of the mobile platform using the information about the first satellite and the information about the object.  The processor further determines a discrepancy indicator using a movement information of the mobile platform and a movement information of the first satellite such that a weighting indicator can be determined using the estimated probability indicator and the determined discrepancy indicator.  The processor then assigns a weighting indicator to a satellite signal transmitted from the first satellite in order to provide a first weighted signal for navigating the mobile platform.
US 10,175,363 discloses a localization server improves position estimates of global navigation satellite systems (GNSS) using probabilistic shadow matching and pseudorange matching.  The localization server may utilize one or more of the following information: the locations of the satellites, the GNSS receiver's location estimate and associated estimated uncertainty, the reported pseudoranges of the satellites, the GNSS estimated clock bias, the SNRs of the satellites, and 3D environment information regarding the location of the receiver.  The localization server utilizes a Bayesian framework to calculate an improved location estimate using the GNSS location fixes, pseudorange information, and satellite SNRs thereby improving localization and tracking for a user device.
US 2015/0219769 discloses a method of determining a position of a GNSS receiver includes: receiving, at the GNSS receiver, information from at least two GNSS satellites and an estimated location area from a non-GNSS positioning application, determining candidate pseudoranges corresponding to candidate correlation peaks determined based on the information received from the at least two GNSS satellites; determining possible positions of the GNSS receiver using the candidate pseudoranges and the estimated location area; determining a best possible position of the GNSS receiver from the possible positions; and setting the best possible position as the position of the GNSS receiver; wherein when multiple candidate correlation peaks corresponding to one of the at least two GNSS satellites are determined, the estimated location area is usable to reduce the number of candidate correlation peaks prior to candidate pseudoranges being determined.
US 9,322,922 discloses apparatus for calculating the position of a receiver in dependence on the time it takes signalling events to travel from a plurality of satellites to the receiver, obtains an indication of a transit time for a signalling event to travel from each satellite to the receiver, and forms an indication of an expected transit time for a signalling event to travel from the satellite to the receiver.  The obtained indication of the transit time and the indication of the expected transit time for each non-reference satellite are compared with the obtained indication of the transit time and the indication of the expected transit time for the reference satellite to form residuals that are representative of a combined error in those indications of expected transit time; and the position of the receiver is calculate without calculating the integer ambiguities in the obtained transit times, in dependence on the residuals.
EP 3,663,805 discloses a method and apparatus for providing positions of a plurality of moving objects at a predetermined point in time, the apparatus including a synchronization module configured to receive position information of a moving object from a communicator and perform synchronization on the position information, a database configured to store first position information of the moving object, and a position estimation module configured to calculate second position information corresponding to a predetermined point in time based on the first position information.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUONG P NGUYEN whose telephone number is (571)272-3445. The examiner can normally be reached Mon-Fri, 10:00-10:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JACK KEITH can be reached on (571) 272-6878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CHUONG P NGUYEN/Primary Examiner, Art Unit 3646